DETAILED ACTION
Response to Amendment
	The Amendment filed September 28, 2022 has been entered. Claims 1 and 3-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed July 6, 2022.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as unpatentable.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubowitz (US 2012/0290768), Applicant Admitted Prior Art (AAPA), and Hyun et al. (US 2015/0193299).
Regarding claim 1, Rubowitz discloses: 
A solid-state storage device configured to reduce read time for frequently accessed read data ([0021] Data items that are accepted for storage are classified into a fast-access class and a normal-access class, i.e., into items that should be stored with a fast access time and items that should be stored with a normal access time. The former data items are stored using the fast storage configuration (e.g., in the LSB pages), and the latter data items are stored using the normal storage configuration (e.g., in the MSB pages). In an example embodiment, the fast storage configuration is used for storing frequently-accessed (often referred to as "hot") data items, while the normal storage configuration is used for storing rarely-accessed ("cold") data items. By matching the storage configuration to the usage frequency of the data, the average access time of the memory can be reduced considerably), comprising: 
one or more flash packages (FIG. 1 NAND Flash devices 32) including an array of memory cells ([0026] memory devices 32 comprise Multi-Level Cell (MLC) NAND Flash devices or dies. Each memory device 32 comprises multiple memory cells); 
a controller (FIG. 1 SSD Controller) including:
data-characterizing logic configured to characterize incoming data from a host system as primary data including the frequently accessed read data, secondary data including non- frequently accessed data, or uncharacterizable data (FIG. 2 step 74 Classify LBAs into fast-read LBAs (e.g., frequently-read LBAs) and normal-read LBAs (e.g., rarely-read LBAs));
 a primary data-programming scheme and a secondary data-programming scheme respectively for at least one reduced read-frequency zone for the primary data and at least one standard read-frequency zone for the secondary data, the uncharacterizable data, or a combination thereof ([0021]; FIG. 2 step 78 and step 82); and 
data routing logic configured for routing the primary data to lower logical pages of a plurality of logical pages in the at-least-one reduced read-frequency zone (FIG. 2 step 78 Store fast-read LBAs in LSB pages) in accordance with a logical-to-physical address translator ([0031] each data item is accepted from host 28 together with a respective logical address. The SSD controller translates the logical addresses into respective physical storage locations (e.g., physical pages) in memory devices 32 in accordance with a certain logical-to-physical address mapping, and stores each data item in the appropriate physical storage location)...
one or more busses connecting the one-or-more flash packages to the controller ([0035] the memory devices and the SSD controller may be integrated on separate semiconductor dies in a single Multi-Chip Package (MCP) or System on Chip (SoC), and may be interconnected by an internal bus).
Rubowitz does not appear to explicitly teach “the lower logical pages requiring fewer read operations than upper logical pages of the plurality of logical pages to read the primary data...and a wear-leveling module configured to evenly distribute the incoming data from the host system in a plurality of memory cell-programming instances over erased blocks of the plurality of blocks in each zone of the at-least-one reduced read- frequency zone and the at-least-one standard read-frequency zone in accordance with characterization of the incoming data as primary data, secondary data, or uncharacterizable data.” However, AAPA discloses:
the lower logical pages requiring fewer read operations than upper logical pages of the plurality of logical pages to read the primary data ([0001] Newer solid-state storage devices such as those including triple-level cell ("TLC") or quad-level cell ("QLC") NAND-flash packages store more data per memory cell than older solid- state storage devices such as those including single-level cell ("SLC") or multi-level cell ("MLC") NAND-flash packages. While this has advantageously driven costs down for manufacturers and consumers alike, such newer solid-state storage devices require an increased number of read operations per memory cell, which disadvantageously increases read time per memory cell);
Rubowitz and AAPA are analogous art because Rubowitz teach data storage in multi-level memory devices and AAPA teach storing data in hybrid solid state storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rubowitz and AAPA before him/her, to modify the teachings of Rubowitz with the teachings of AAPA, which teaches that pages comprising triple-level cells or quad-level cells increases the number read operations per cell because this information would enable the storage device to route data that will be accessed frequently to the lower level pages. The combination would reduce the number of read operations for frequently accessed data, thereby increasing the efficiency of the storage device.
Rubowitz and AAPA do not appear to explicitly teach “and a wear-leveling module configured to evenly distribute the incoming data from the host system in a plurality of memory cell-programming instances over erased blocks of the plurality of blocks in each zone of the at-least-one reduced read- frequency zone and the at-least-one standard read-frequency zone in accordance with characterization of the incoming data as primary data, secondary data, or uncharacterizable data.” However, Hyun et al. disclose:
and a wear-leveling module (FIG. 3B Dell Capacity Module 314) configured to evenly distribute the incoming data from the host system in a plurality of memory cell-programming instances over erased blocks of the plurality of blocks in each zone of the at-least-one reduced read- frequency zone and the at-least-one standard read-frequency zone in accordance with characterization of the incoming data as primary data, secondary data, or uncharacterizable data ([0152] In certain embodiments, the cell capacity module 314 may dynamically change, rotate, or wear-level which sets of storage cells (e.g., erase blocks) are configured as SLC storage cells, MLC storage cells, TLC storage cells, and/or other levels of storage cells over time. In one embodiment, the cell capacity module 314 may assign which sets of storage cells (e.g., erase blocks) are configured with different levels or numbers of bits per cell substantially evenly, wear-leveling which storage cells are assigned with different levels (e.g., SLC, MLC, TLC). For example, for on die buffered non-volatile memory media 122 with SLC and TLC storage cells, the cell capacity module 314 may rotate which erase blocks are configured as SLC and which as TLC substantially evenly, as erase blocks are selected for storage capacity recovery or the like, so that each erase block spends a substantially equal time in use as SLC storage as in use as TLC storage. In another embodiment, the cell capacity module 314 may select erase blocks or other sets of storage cells for lower number of bits per cell (e.g., SLC) that have higher error rates, higher program/erase counts, or the like than other erase blocks, which the cell capacity module 314 may select for higher numbers of bits per cell (e.g., TLC). For example, the cell capacity module 314 may allocate cell modes such that a usable lifetime (e.g., an amount of time) is substantially equal for each set of storage cells, so that the different sets of storage cells wear out at or near the same time);
Rubowitz and AAPA are analogous art because Rubowitz teach data storage in multi-level memory devices; AAPA teach storing data in hybrid solid state storage; and Hyun et al. teach multi-level storage cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rubowitz, AAPA, and Hyun et al. before him/her, to modify the combined teachings of Rubowitz and AAPA with the Hyun et al. of wear leveling because including a wear-leveling module in the memory device would prevent uneven wear of memory cells in the storage device (Hyun et al. [0152]).
Regarding claim 3, Rubowitz further discloses: 
The solid-state storage device of claim 1, wherein the primary data-programming scheme and the secondary data-programming scheme are implemented within at least one die of the one- or-more flash packages such that the at-least-one reduced read-frequency zone and the at-least-one standard read-frequency zone are within the at-least-one die ([0026] memory devices 32 comprise Multi-Level Cell (MLC) NAND Flash devices or dies. Each memory device 32 comprises multiple memory cells that are arranged in erasure blocks (referred to as memory blocks or simply blocks for brevity). The memory cells of each block are erased together in a single erasure command; [0028] memory devices 32 comprise 2 bits/cell devices. In such devices, each memory cell holds two bits of data, often referred to as Least Significant Bit (LSB) and Most Significant Bit (MSB). Each group of memory cells holds two pages--An LSB page that is stored in the LSBs of the memory cells in the group, and an MSB page that is stored in the MSBs of the memory cells in the group).
Regarding claim 14, Hyun et al. further discloses:
The solid-state storage device of claim 1, the controller further comprising: 
a garbage-collection module configured to erase erase-designated blocks of a plurality of blocks including invalid logical pages having invalid data ([0112] the refresh module 304 may be configured to perform a garbage collection or storage capacity recovery operation for data in association with a refresh procedure, as described in greater detail below with regard to the storage capacity recovery module 318. For example, the refresh module 304 and/or the storage capacity recovery module 318 may remove invalid data (e.g., data that has been replaced or overwritten by a subsequent write operation for the same addresses) from data being refreshed for a copyback and/or IDM operation. In this manner, the refresh module 304 may reduce the size of the data, effectively compacting or compressing the data. The refresh module 304, in one embodiment, may cooperate with the write pipeline 240, described above, to re-encode and/or re-packetize data after the invalid portions have been removed); and 
wherein the wear-leveling module is further configured to evenly distribute valid data from valid logical pages of the erase-designated blocks in a plurality of memory cell-programming instances over erased blocks of the plurality of blocks in each zone of the at-least- one reduced read-frequency zone and the at-least-one standard read-frequency zone in accordance with any recharacterization of the valid data by the data- characterizing logic ([0152] the cell capacity module 314 may dynamically change, rotate, or wear-level which sets of storage cells (e.g., erase blocks) are configured as SLC storage cells, MLC storage cells, TLC storage cells, and/or other levels of storage cells over time).
Regarding claim 16, Rubowitz discloses: 
A method implemented by a solid-state storage device configured to reduce read time for frequently accessed read data ([0021] Data items that are accepted for storage are classified into a fast-access class and a normal-access class, i.e., into items that should be stored with a fast access time and items that should be stored with a normal access time. The former data items are stored using the fast storage configuration (e.g., in the LSB pages), and the latter data items are stored using the normal storage configuration (e.g., in the MSB pages). In an example embodiment, the fast storage configuration is used for storing frequently-accessed (often referred to as "hot") data items, while the normal storage configuration is used for storing rarely-accessed ("cold") data items. By matching the storage configuration to the usage frequency of the data, the average access time of the memory can be reduced considerably), comprising: 
characterizing incoming data from a host system as primary data including the frequently accessed data, secondary data including non- frequently accessed read data, or uncharacterizable data, the characterizing performed by data-characterizing logic of a controller of the solid- state storage device (FIG. 2 step 74 Classify LBAs into fast-read LBAs (e.g., frequently-read LBAs) and normal-read LBAs (e.g., rarely-read LBAs)); 
routing the primary data in accordance with a logical-to-physical address translator of the controller to lower logical pages of a plurality of logical pages in at least one reduced read-frequency zone of the solid-state storage device (FIG. 2 step 78 Store fast-read LBAs in LSB pages; [0031] each data item is accepted from host 28 together with a respective logical address. The SSD controller translates the logical addresses into respective physical storage locations (e.g., physical pages) in memory devices 32 in accordance with a certain logical-to-physical address mapping, and stores each data item in the appropriate physical storage location); 
programming memory cells with the primary data in the at-least-one reduced read- frequency zone in accordance with a primary data-programming scheme (FIG. 2 step 78 Store fast-read LBAs in LSB pages); 
reading programmed memory cells in the at-least-one reduced read-frequency zone ([0029] Each memory device 32 supports separate LSB and MSB read and write commands)...
Rubowitz does not appear to explicitly teach “the lower logical pages in the at-least-one reduced read-frequency zone requiring fewer read operations than upper logical pages of the plurality of logical pages in the at- least-one reduced read-frequency zone to read the primary data...and evenly distributing the incoming data from the host system in a plurality of memory cell- programming instances over erased blocks of the plurality of blocks in each zone of the at-least-one reduced read-frequency zone and the at-least-one standard read- frequency zone in accordance with the characterization of the incoming data as primary data, secondary data, or uncharacterizable data” However, AAPA discloses:
the lower logical pages in the at-least-one reduced read-frequency zone requiring fewer read operations than upper logical pages of the plurality of logical pages in the at- least-one reduced read-frequency zone to read the primary data ([0001] Newer solid-state storage devices such as those including triple-level cell ("TLC") or quad-level cell ("QLC") NAND-flash packages store more data per memory cell than older solid- state storage devices such as those including single-level cell ("SLC") or multi-level cell ("MLC") NAND-flash packages. While this has advantageously driven costs down for manufacturers and consumers alike, such newer solid-state storage devices require an increased number of read operations per memory cell, which disadvantageously increases read time per memory cell)...
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Rubowitz and AAPA do not appear to explicitly teach “and evenly distributing the incoming data from the host system in a plurality of memory cell- programming instances over erased blocks of the plurality of blocks in each zone of the at-least-one reduced read-frequency zone and the at-least-one standard read- frequency zone in accordance with the characterization of the incoming data as primary data, secondary data, or uncharacterizable data.” However, Hyun et al. disclose:
and evenly distributing the incoming data from the host system in a plurality of memory cell- programming instances over erased blocks of the plurality of blocks in each zone of the at-least-one reduced read-frequency zone and the at-least-one standard read- frequency zone in accordance with the characterization of the incoming data as primary data, secondary data, or uncharacterizable data ([0152] In certain embodiments, the cell capacity module 314 may dynamically change, rotate, or wear-level which sets of storage cells (e.g., erase blocks) are configured as SLC storage cells, MLC storage cells, TLC storage cells, and/or other levels of storage cells over time. In one embodiment, the cell capacity module 314 may assign which sets of storage cells (e.g., erase blocks) are configured with different levels or numbers of bits per cell substantially evenly, wear-leveling which storage cells are assigned with different levels (e.g., SLC, MLC, TLC). For example, for on die buffered non-volatile memory media 122 with SLC and TLC storage cells, the cell capacity module 314 may rotate which erase blocks are configured as SLC and which as TLC substantially evenly, as erase blocks are selected for storage capacity recovery or the like, so that each erase block spends a substantially equal time in use as SLC storage as in use as TLC storage. In another embodiment, the cell capacity module 314 may select erase blocks or other sets of storage cells for lower number of bits per cell (e.g., SLC) that have higher error rates, higher program/erase counts, or the like than other erase blocks, which the cell capacity module 314 may select for higher numbers of bits per cell (e.g., TLC). For example, the cell capacity module 314 may allocate cell modes such that a usable lifetime (e.g., an amount of time) is substantially equal for each set of storage cells, so that the different sets of storage cells wear out at or near the same time).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rubowitz, AAPA, and Hyun et al. as applied to claim 1 above, and further in view of Oh et al. (US 2009/0049234).
Regarding claim 4, Rubowitz, AAPA, and Hyun et al. do not appear to explicitly teach while Oh et al. disclose:
The solid-state storage device of claim 1, wherein the primary data-programming scheme and the secondary data-programming scheme are implemented between at least two different dies of the one-or-more flash packages such that each die of the at-least-two different dies has a different read-frequency zone of the at-least-one reduced read-frequency zone and the at-least-one standard read-frequency zone ([0034] the number of bits utilized per cell in the two layers may differ. Further, the high-speed memory layer and the low-speed memory layer may be segregated at the chip level (e.g., contained in different memory chips)).
Rubowitz, AAPA, Hyun et al., and Oh et al. are analogous art because Rubowitz teaches data storage in multi-level memory devices; AAPA teaches storing data in hybrid solid state storage; Hyun et al. teach multi-level storage cells, and Oh et al. teach a method of operating solid state storage. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rubowitz, AAPA, Hyun et al., and Oh et al. before him/her, to modify the teachings of Rubowitz, AAPA, and Hyun et al. with the Oh et al. teachings of the composition of solid state memory because knowledge of the flexibility of the solid state storage memory composition (Oh et al. [0034]) would enable the storage device to be designed to optimize reading of data.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rubowitz, AAPA, and Hyun et al. as applied to claim 1 above, and further in view of Zhang et al. (US 2017/0300410).
Regarding claim 5, Rubowitz, AAPA, and Hyun et al. do not appear to explicitly teach while Zhang et al. disclose:
The solid-state storage device of claim 1, wherein all blocks of a plurality of blocks in each plane of one or more planes are configured with a same storage capacity (Table A:  Total capacity 8 Gb; The number of planes per element 4; The number of blocks per plane 2048; The number of pages per block 64; Page size 2 KB; Block size 128 KB).
Rubowitz, AAPA, Hyun et al., and Zhang et al. are analogous art because Rubowitz teaches data storage in multi-level memory devices; AAPA teaches storing data in hybrid solid state storage; Hyun et al. teach multi-level cells; and Zhang et al. teach NAND flash memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rubowitz, AAPA, Hyun et al., and Zhang et al. before him/her, to modify the teachings of Rubowitz, AAPA, and Hyun et al. with the Zhang et al. teachings of flash memory because implementing a uniform capacity in all the blocks would enable uniformity in wear of the blocks across the planes.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rubowitz, AAPA, and Hyun et al. as applied to claim 1 above, and further in view of Zhou et al. (US 2020/0249875).
Regarding claim 6, Rubowitz, AAPA, and Hyun et al. do not appear to explicitly teach while Zhou et al. disclose:
The solid-state storage device of claim 1, wherein each memory cell of the array of memory cells is a triple-level memory cell ([0048] based on different bit data stored in the cell, storage areas in the NAND Flash may be classified into…a triple level cell (TLC)) configured to have an erased state and up to seven programmed states corresponding to a total of eight different amounts of floating gate-trapped electrons with eight different readable threshold voltages for up to three bits of data per memory cell ([0049] The TLC may store 3-bit data, and a data density is larger. Eight levels corresponding to 000, 001, 010, 011, 100, 101, 110, and 111 in the floating gate may represent three information bits. Erasing/writing can usually be performed on the TLC for hundreds of times).
Rubowitz, AAPA, Hyun et al., and Zhou et al. are analogous art because Rubowitz teaches data storage in multi-level memory devices; AAPA teaches storing data in hybrid solid state storage; Hyun et al. teach multi-level cells; and Zhou et al. teach storing data in solid storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rubowitz, AAPA, Hyun et al., and Zhou et al. before him/her, to modify the combined teachings of Rubowitz, AAPA, and Hyun et al. with Zhou et al., which teaches dividing storage areas into pages with different types of significant bits because different pages have different data storage performances (Zhou [0004]). The storage device can determine, based on the data type and the page level type, the best storage page to store the data in order to improve read latency, write latency, and/or read and write reliability (Zhou [0014]).
Regarding claim 7, Rubowitz, AAPA, and Hyun et al. do not appear to explicitly teach while Zhou et al. disclose:
The solid-state storage device of claim 1, wherein each memory cell of the array of memory cells is a quad-level memory cell ([0048] based on different bit data stored in the cell, storage areas in the NAND Flash may be classified into…a quad level cell (QLC)) configured to have an erased state ([0044] before programming is performed on the NAND flash, original data needs to be erased. An erasing process is to release a charge in the floating gate through the F-N tunneling) and up to fifteen programmed states corresponding to a total of sixteen different amounts of floating gate-trapped electrons with sixteen different readable threshold voltages for up to four bits of data per memory cell ([0049] The QLC may store 4-bit data. 16 levels corresponding to 0000, 0001, 0010, 0011, 0100, 0101, 0110, 0111, 1000, 1001, 1010, 1011, 1100, 1101, 1110, and 1111 in the floating gate may represent four information bits).
The motivation for combining is based on the same rational presented for rejection of claim 6.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rubowitz, AAPA, and Hyun et al. as applied to claim 1 above, and further in view of Zhou et al. as applied to claim 7 above, and further in view of Song et al. (US 2017/0047114).
Regarding claim 8, Hyun et al. further disclose:
The solid-state storage device of claim 7,...
of four-bit tuples ([0084] the non-volatile memory cell may be associated with a page tuple. A page tuple is a set of pages (e.g., designated as lower, middle, and/or upper pages) that are associated with a single, common set of physical non-volatile memory cells. In one example, a two-bit non-volatile memory cell is associated with a page pair, in which the MSB is associated with an upper page and the LSB is associated with a lower page. The specific convention used to correlate the MSB/CSB/LSB with the upper/middle/lower pages in a particular embodiment does not necessarily limit other conventions that may be used in other embodiments)
Rubowitz, AAPA, and Hyun et al. do not appear to explicitly teach “wherein the primary data-programming scheme is configured for programming the array of memory cells in the at-least-one reduced read- frequency zone such that the primary data is represented by lower significant bits of four-bit tuples in the lower logical pages...the lower significant bits requiring only one or two read operations per memory cell to determine their values.” However, Zhou et al. further disclose:
wherein the primary data-programming scheme (as disclosed by Rubowitz in claim 1) is configured for programming the array of memory cells in the at-least-one reduced read- frequency zone such that the primary data is represented by lower significant bits…in the lower logical pages of four logical pages ([0050] the pages sharing the set of storage space may be divided into three types. The page 48 is corresponding to a least significant bit LSB page, the page 49 is corresponding to a central significant bit CSB page, and the page 112 is corresponding to a most significant bit MSB page. The LSB page has a read latency of 40 .mu.s and has a strongest data retention capability, the CSB page has a read latency of 70 .mu.s and has a second strongest data retention capability, and the MSB page has a read latency of 112 .mu.s and has a weaker data retention capability; It would be obvious to one skilled in the art before the effective filing date of the claimed invention that a page tuple (taught by Hyun et al. above) could be formed based on a quad-level cell configuration as taught by Zhou in claim 7),…
Rubowitz, AAPA, Zhou et al., and Hyun et al. do not appear to explicitly teach “the lower significant bits requiring only one or two read operations per memory cell to determine their values.” However, Song et al. disclose:
the lower significant bits requiring only one or two read operations per memory cell to determine their values ([0080]-[0081 Depending on the number of bits -per-cell, the at least a second read operation may include, for example, causing a third, different read reference voltage to be applied to a MLC memory cell), or causing fifth and sixth read reference voltages to be applied to a TLC memory cell).
Rubowitz, AAPA, Hyun et al., Zhou et al., and Song et al. are analogous art because Rubowitz teaches data storage in multi-level memory devices; AAPA teaches storing data in hybrid solid state storage; Hyun et al. teach multi-level storage cells; Zhou et al. teach storing data in solid storage; and Song et al. teach memory devices that store multiple bits per cell.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Rubowitz, AAPA, Hyun et al., Zhou et al, and Song et al. before him/her, to modify the combined teachings of Rubowitz, AAPA, Hyun et al., Zhou et al., and with Song et al., which teaches that lower significant bits may be read with one read operation, because this information would enable the storage device to route data that will be accessed frequently to the lower level pages. The combination would reduce the number of read operations for frequently accessed data, thereby increasing the efficiency of the storage device.
Regarding claim 9, Zhou et al. further disclose: 
The solid-state storage device of claim 8, wherein the primary data-programming scheme (as disclosed by Rubowitz. in claim 1) is configured for programming the array of memory cells in the at-least-one reduced read- frequency zone such that the secondary data is represented by upper significant bits of the four-bit tuples (four-bit tuples as disclosed by Hyun in claim 8) in the upper logical pages of the four logical pages ([0050] the pages sharing the set of storage space may be divided into three types. The page 48 is corresponding to a least significant bit LSB page, the page 49 is corresponding to a central significant bit CSB page, and the page 112 is corresponding to a most significant bit MSB page. The LSB page has a read latency of 40 .mu.s and has a strongest data retention capability, the CSB page has a read latency of 70 .mu.s and has a second strongest data retention capability, and the MSB page has a read latency of 112 .mu.s and has a weaker data retention capability)…
Rubowitz, AAPA, Hyun et al., and Zhou et al. do not appear to explicitly teach “the lower significant bits requiring only one or two read operations per memory cell to determine their values.” However, Song et al. further disclose:
the upper significant bits requiring four to eight read operations per memory cell to determine their values ([0080]-[0081] Depending on the number of bits -per-cell, the at least a second read operation may include, for example, causing a third, different read reference voltage to be applied to a MLC memory cell), or causing fifth and sixth read reference voltages to be applied to a TLC memory cell).
Regarding claim 10, Hyun et al. further disclose: 
The solid-state storage device of claim 7,...
of four-bit tuples ([0084] the non-volatile memory cell may be associated with a page tuple. A page tuple is a set of pages (e.g., designated as lower, middle, and/or upper pages) that are associated with a single, common set of physical non-volatile memory cells. In one example, a two-bit non-volatile memory cell is associated with a page pair, in which the MSB is associated with an upper page and the LSB is associated with a lower page. The specific convention used to correlate the MSB/CSB/LSB with the upper/middle/lower pages in a particular embodiment does not necessarily limit other conventions that may be used in other embodiments)
Rubowitz, AAPA, and Hyun et al. do not appear to explicitly teach “wherein the primary data-programming scheme is configured for programming the array of memory cells in the at-least-one reduced read- frequency zone such that the primary data is represented by a least significant bit ("LSB"), a lower- middle significant bit ("LMSB"), or both the LSB and the LMSB...the LSB of a four- bit tuple in an LSB logical page of a set of four logical pages requiring only one read operation per memory cell and the LMSB of a same or different four-bit tuple in an LMSB logical page of the set of four logical pages requiring only one or two read operations per memory cell to determine their values.” However, Zhou et al. further disclose:
wherein the primary data-programming scheme is configured for programming the array of memory cells in the at-least-one reduced read- frequency zone such that the primary data is represented by a least significant bit ("LSB"), a lower- middle significant bit ("LMSB"), or both the LSB and the LMSB…, the LSB…in an LSB logical page of a set of four logical pages requiring only one read operation per memory cell and the LMSB of a same or different…in an LMSB logical page of the set of four logical pages ([0050] the pages sharing the set of storage space may be divided into three types. The page 48 is corresponding to a least significant bit LSB page, the page 49 is corresponding to a central significant bit CSB page, and the page 112 is corresponding to a most significant bit MSB page. The LSB page has a read latency of 40 .mu.s and has a strongest data retention capability, the CSB page has a read latency of 70 .mu.s and has a second strongest data retention capability, and the MSB page has a read latency of 112 .mu.s and has a weaker data retention capability; It would be obvious to one skilled in the art before the effective filing date of the claimed invention that a page tuple (taught by Hyun et al. above) could be formed based on a quad-level cell configuration as taught by Zhou in claim 7)…
Rubowitz, AAPA, Hyun et al., and Zhou et al. do not appear to explicitly teach “…requiring only one read operation per memory cell…requiring only one or two read operations per memory cell to determine their values.” However, Song et al. disclose:
…requiring only one read operation per memory cell…requiring only one or two read operations per memory cell to determine their values ([0080]-[0081] a first read operation to be applied the multilevel memory cell to determine a value of a first bit associated with the first physical page address…at least a second read operation to be applied the multilevel memory cell to determine a value of a second bit associated with the second physical page address).
The motivation for combining is based on the same rational presented for rejection of claim 8.
Regarding claim 11, Zhou et al. further disclose: 
The solid-state storage device of claim 10, wherein the primary data-programming scheme is configured for programming the array of memory cells in the at-least-one reduced read- frequency zone such that the secondary data is represented by an upper-middle significant bit ("UMSB"), a most significant bit ("MSB"), or both the UMSB and the MSB of the four-bit tuples (four-bit tuples as disclosed by Hyun in claim 8), the UMSB of the same or different four-bit tuples (four-bit tuples as disclosed by Hyun in claim 8) in a UMSB logical page of the set of four logical…and the MSB of the same or different…in an MSB logical page of the set of four logical pages ([0050] the pages sharing the set of storage space may be divided into three types. The page 48 is corresponding to a least significant bit LSB page, the page 49 is corresponding to a central significant bit CSB page, and the page 112 is corresponding to a most significant bit MSB page. The LSB page has a read latency of 40 .mu.s and has a strongest data retention capability, the CSB page has a read latency of 70 .mu.s and has a second strongest data retention capability, and the MSB page has a read latency of 112 .mu.s and has a weaker data retention capability)…
Rubowitz, AAPA, Hyun et al., and Zhou et al. do not appear to explicitly teach “requiring four or five read operations per memory cell…requiring seven or eight read operations per memory cell to determine their values.” However, Song et al. further disclose:
requiring four or five read operations per memory cell ([0080]-[0081])…requiring seven or eight read operations per memory cell to determine their values ([0080]-[0081] teaches that the number of read operations depends on the number of bits stored in the cell. It would be obvious to one skilled in the art at the time of the effective filing date of the invention that a quad-level cell configuration as taught by Zhou in claim 7 would require seven of eight read operations per cell).
Regarding claim 12, Zhou et al. further disclose: 
The solid-state storage device of claim 11, wherein the secondary data-programming scheme is configured for programming the array of memory cells in the at-least-one standard read- frequency zone such that the secondary data, the uncharacterizable data, or the combination thereof is represented by any combination of the LSB, LMSB, UMSB, or MSB of the four-bit tuples (four-bit tuples as disclosed by Hyun in claim 8), each bit of the LSB, LMSB, UMSB, or MSB of the same or different ([0050] the pages sharing the set of storage space may be divided into three types. The page 48 is corresponding to a least significant bit LSB page, the page 49 is corresponding to a central significant bit CSB page, and the page 112 is corresponding to a most significant bit MSB page. The LSB page has a read latency of 40 .mu.s and has a strongest data retention capability, the CSB page has a read latency of 70 .mu.s and has a second strongest data retention capability, and the MSB page has a read latency of 112 .mu.s and has a weaker data retention capability; It would be obvious to one skilled in the art before the effective filing date of the claimed invention that a page tuple could be formed based on a quad-level cell configuration as taught by Zhou in claim 7) four-bit tuple (four-bit tuples as disclosed by Hyun in claim 8)...
Rubowitz, AAPA, and Zhou et al. do not appear to explicitly teach “of four-bit tuples…requiring three or four read operations per memory cell to determine its value.” However, Hyun et al. further disclose:
of four-bit tuples ([0084] the non-volatile memory cell may be associated with a page tuple. A page tuple is a set of pages (e.g., designated as lower, middle, and/or upper pages) that are associated with a single, common set of physical non-volatile memory cells. In one example, a two-bit non-volatile memory cell is associated with a page pair, in which the MSB is associated with an upper page and the LSB is associated with a lower page. The specific convention used to correlate the MSB/CSB/LSB with the upper/middle/lower pages in a particular embodiment does not necessarily limit other conventions that may be used in other embodiments; It would be obvious to one skilled in the art before the effective filing date of the claimed invention that a page tuple could be formed based on a quad-level cell configuration as taught by Zhou in claim 7)
Rubowitz, AAPA, Hyun et al., and Zhou et al. do not appear to explicitly teach “requiring three or four read operations per memory cell to determine its value.” However, Song et al. further disclose:
requiring three or four read operations per memory cell to determine its value ([0080]-[0081]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rubowitz, AAPA, Hyun et al., and Zhou et al., as applied to claim 1 above, and further in view of Liang et al. (US 2021/0166769).
Regarding claim 13, Rubowitz, AAPA, and Hyun et al. do not appear to explicitly teach while Zhou et al. further disclose: 
The solid-state storage device of claim 1, wherein each memory cell of the array of memory cells is a penta-level memory cell ([0048] based on different bit data stored in the cell, storage areas in the NAND Flash may be classified into a single level cell (SLC), a multi-level cell (MLC), a triple level cell (TLC), a quad level cell (QLC), and the like (i.e. penta-level)) configured to have an erased state ([0044] before programming is performed on the NAND flash, original data needs to be erased. An erasing process is to release a charge in the floating gate through the F-N tunneling) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rubowitz, AAPA, Hyun et al., and Zhang et al. before him/her, to modify the teachings of Rubowitz, AAPA, and Hyun et al. with the Zhang et al., which teaches that memory cells have an erase state, because erasing the memory cells enables new data to be programmed.
Rubowitz, AAPA, Hyun et al., and Zhou et al. do not appear to explicitly teach “and up to thirty-one programmed states corresponding to a total of thirty-two different amounts of floating gate-trapped electrons with thirty-two different readable threshold voltages for up to five bits of data per memory cell.” However, Liang et al. disclose:
and up to thirty-one programmed states corresponding to a total of thirty-two different amounts of floating gate-trapped electrons with thirty-two different readable threshold voltages for up to five bits of data per memory cell ([0017] a penta-level cell ( PLC) type, or a higher-level type. Each memory cell C(p,n) may hold one of Q possible states, where Q is a positive integer equal to or greater than 2, e.g., Q=2 for a QLC, Q=4 for an MLC, Q=8 for a TLC, Q=16 for a QLC, and Q=32 for a PLC. The Q possible states include an erased state S(0) and program states S(1) to S(Q-1), e.g., 8 possible states of a TLC may include an erased state S(0) and program states S(1) to S(7)).
Rubowitz, AAPA, Hyun et al., Zhou et al., and Liang et al. are analogous art because Rubowitz teach data storage in multi-level memory devices; AAPA teach storing data in hybrid solid state storage; Hyun et al. teach multi-level cells; Zhou et al. teach storing data in solid state storage; and Liang et al. teach enhancing a speed of reading data from a memory device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Rubowitz, AAPA, Zhou et al., Hyun et al., and Liang et al. before him/her, to modify the combined teachings of Rubowitz, AAPA, Hyun et al., and Zhou et al. with Liang et al., which teaches penta-level memory cells with 32 possible states, because implementing the penta-level cell memory with 32 possible states in the combined memory device would further improve read latency, write latency, and/or read and write reliability by providing more page level types to store different data types.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rubowitz, AAPA, Hyun et al., Byun (US 2021/0181953), and Kankani et al. (US 10,884,629).
Regarding claim 15, Rubowitz discloses:
A data center configured to reduce read time for read time-sensitive frequently accessed read data ([0021] Data items that are accepted for storage are classified into a fast-access class and a normal-access class, i.e., into items that should be stored with a fast access time and items that should be stored with a normal access time. The former data items are stored using the fast storage configuration (e.g., in the LSB pages), and the latter data items are stored using the normal storage configuration (e.g., in the MSB pages). In an example embodiment, the fast storage configuration is used for storing frequently-accessed (often referred to as "hot") data items, while the normal storage configuration is used for storing rarely-accessed ("cold") data items. By matching the storage configuration to the usage frequency of the data, the average access time of the memory can be reduced considerably), comprising: 
a plurality of solid-state storage devices ([0024] multiple SSDs 2), each solid-state storage device (FIG. 1 SSD 24) of the plurality of solid-state storage devices including: 
an array of memory cells ([0026] memory devices 32 comprise Multi-Level Cell (MLC) NAND Flash devices or dies. Each memory device 32 comprises multiple memory cells); and 
a controller (FIG. 1 SSD Controller) including a processor to handle data flow to and from the array of memory cells ([0025] processor 48 that manages the operation of the SSD controller);
 a primary data-programming scheme and a secondary data-programming scheme respectively for at least one reduced read-frequency zone and at least one standard read-frequency zone ([0021] Data items that are accepted for storage are classified into a fast-access class and a normal-access class, i.e., into items that should be stored with a fast access time and items that should be stored with a normal access time. The former data items are stored using the fast storage configuration (e.g., in the LSB pages), and the latter data items are stored using the normal storage configuration (e.g., in the MSB pages). In an example embodiment, the fast storage configuration is used for storing frequently-accessed (often referred to as "hot") data items, while the normal storage configuration is used for storing rarely-accessed ("cold") data items. By matching the storage configuration to the usage frequency of the data, the average access time of the memory can be reduced considerably)...
data-characterizing logic configured to characterize incoming data as primary data including the frequently accessed read data, secondary data including non- frequently accessed data, or uncharacterizable data (FIG. 2 step 74 Classify LBAs into fast-read LBAs (e.g., frequently-read LBAs) and normal-read LBAs (e.g., rarely-read LBAs)); 
data-routing logic configured for routing both the primary data...to the solid-state storage devices in the at-least-one reduced read- frequency zone (FIG. 2 step 78 Store fast-read LBAs in LSB pages), lower logical pages including the primary data (FIG. 2 step 78 Store fast-read LBAs in LSB pages)...upper logical pages including the secondary data (FIG. 2 Store Normal-Read LBAs in MSB Pages);...
Rubowitz does not appear to explicitly teach “the primary data-programming scheme and the secondary data-programming scheme distributed among different rack-units holding the plurality of solid-state storage devices,” does not appear to explicitly teach routing “a portion of the secondary data” to the reduced read-frequency zone, does not appear to explicitly teach that lower logical pages “requiring fewer read operations than upper logical pages,” and does not appear to explicitly teach “a wear-leveling module is configured to evenly distribute the incoming data from the host system in a plurality of memory cell-programming instances over erased blocks of the plurality of blocks in each zone of the at-least-one reduced read-frequency zone and the at-least-one standard read-frequency zone in accordance with characterization of the incoming data as primary data, secondary data, or uncharacterizable data.” However, AAPA discloses:
…requiring fewer read operations ([0001] Newer solid-state storage devices such as those including triple-level cell ("TLC") or quad-level cell ("QLC") NAND-flash packages store more data per memory cell than older solid- state storage devices such as those including single-level cell ("SLC") or multi-level cell ("MLC") NAND-flash packages. While this has advantageously driven costs down for manufacturers and consumers alike, such newer solid-state storage devices require an increased number of read operations per memory cell, which disadvantageously increases read time per memory cell)…
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Rubowitz and AAPA do not appear to explicitly teach routing “a portion of the secondary data” to the reduced read-frequency zone, “the primary data-programming scheme and the secondary data-programming scheme distributed among different rack-units holding the plurality of solid-state storage devices,” and “a wear-leveling module is configured to evenly distribute the incoming data from the host system in a plurality of memory cell-programming instances over erased blocks of the plurality of blocks in each zone of the at-least-one reduced read-frequency zone and the at-least-one standard read-frequency zone in accordance with characterization of the incoming data as primary data, secondary data, or uncharacterizable data.” However, Hyun et al. disclose:
a wear-leveling module is configured to evenly distribute the incoming data from the host system in a plurality of memory cell-programming instances over erased blocks of the plurality of blocks in each zone of the at-least-one reduced read-frequency zone and the at-least-one standard read-frequency zone in accordance with characterization of the incoming data as primary data, secondary data, or uncharacterizable data ([0152] In certain embodiments, the cell capacity module 314 may dynamically change, rotate, or wear-level which sets of storage cells (e.g., erase blocks) are configured as SLC storage cells, MLC storage cells, TLC storage cells, and/or other levels of storage cells over time. In one embodiment, the cell capacity module 314 may assign which sets of storage cells (e.g., erase blocks) are configured with different levels or numbers of bits per cell substantially evenly, wear-leveling which storage cells are assigned with different levels (e.g., SLC, MLC, TLC). For example, for on die buffered non-volatile memory media 122 with SLC and TLC storage cells, the cell capacity module 314 may rotate which erase blocks are configured as SLC and which as TLC substantially evenly, as erase blocks are selected for storage capacity recovery or the like, so that each erase block spends a substantially equal time in use as SLC storage as in use as TLC storage. In another embodiment, the cell capacity module 314 may select erase blocks or other sets of storage cells for lower number of bits per cell (e.g., SLC) that have higher error rates, higher program/erase counts, or the like than other erase blocks, which the cell capacity module 314 may select for higher numbers of bits per cell (e.g., TLC). For example, the cell capacity module 314 may allocate cell modes such that a usable lifetime (e.g., an amount of time) is substantially equal for each set of storage cells, so that the different sets of storage cells wear out at or near the same time).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Rubowitz and AAPA do not appear to explicitly teach routing “a portion of the secondary data” to the reduced read-frequency zone and do not appear to explicitly teach “the primary data-programming scheme and the secondary data-programming scheme distributed among different rack-units holding the plurality of solid-state storage devices.” However, Byun et al disclose: 
a portion of the secondary data ([0006] distribute read operations, which can be performed only in a slow mode area, to a fast mode area, and prevent degradation in the characteristics of memory cells included in the slow mode area; FIG. 2 S02 copy HDAT stored only in 1st area to 2nd area; [0059])
Rubowitz, AAPA, Hyun et al., and Byun are analogous art because Rubowitz teaches data storage in multi-level memory devices; AAPA teaches storing data in hybrid solid state storage; Hyun et al. teach multi-level storage cells; and Byun teaches increasing operation efficiency in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rubowitz, AAPA, Hyun et al., and Byun before him/her, to modify the combined teachings of Rubowitz, AAPA, and Hyun et al. with Byun’s teachings of distributing read operations because routing a portion of read data to the reduced-read frequency zone would prevent degradation in the memory cells when the routed data is read often (Byun [0006]).
Rubowitz, AAPA, Hyun et al., and Byun do not appear to explicitly teach “the primary data-programming scheme and the secondary data-programming scheme distributed among different rack-units holding the plurality of solid-state storage devices.” However, Kankani et al. disclose:
rack-units holding the plurality of solid-state storage devices (Col 2, line 35: A single storage machine (e.g., computer, host, server, etc.) within a data center may be comprised of a plurality of SSD drives)
Rubowitz, AAPA, Hyun et al., Byun, and Kankani et al. are analogous art because Rubowitz teaches data storage in multi-level memory devices; AAPA teaches storing data in hybrid solid state storage; Hyun et al., teach multi-level cells; Byun teaches increasing operation efficiency in memory systems; and Kankani et al. teach data centers comprising solid state storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rubowitz, AAPA, Hyun et al., Byun, and Kankani et al. before him/her, to modify the combined teachings of Rubowitz, AAPA, Hyun et al., and Byun with the Kankani et al. teachings of data centers because implementing a plurality of storage devices enables the storage of large amounts of data (Kankani Col 1, line 10).
Rubowitz, AAPA, Hyun et al., Byun, and Kankani et al. do not appear to explicitly teach “the primary data-programming scheme and the secondary data-programming scheme distributed among different” rack-units. However, one of ordinary skill in the art before the effective filing date of the claimed invention would distribute the primary and secondary data- programming schemes among different rack-units holding a plurality of solid state devices because the configuration would enable all the solid state storage devices in the rack-units to be optimized for storing frequently accessed data and non-frequently accessed data.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rubowitz, AAPA, and Hyun et al. as applied to claim 16 above, and further in view of Byun, and further in view of Zhou et al.
Regarding claim 17, Rubowitz, AAPA, and Hyun et al. do not appear to explicitly teach while Byun discloses: 
The method of claim 16, further comprising: 
routing the secondary data...in the at-least-one reduced read- frequency zone in accordance with the logical-to-physical address translator ([0006] distribute read operations, which can be performed only in a slow mode area, to a fast mode area, and prevent degradation in the characteristics of memory cells included in the slow mode area; FIG. 2 S02 copy HDAT stored only in 1st area to 2nd area; [0059]); and 
programming the memory cells in the at-least-one reduced read-frequency zone with the secondary data in accordance with the primary data-programming scheme (FIG. 2 S02 copy HDAT stored only in 1st area to 2nd area).
Rubowitz, AAPA, Hyun et al., and Byun do not appear to explicitly teach “to the upper logical pages.” However, Zhou et al. disclose:
to the upper logical pages ([0090] Specifically, the storage device may divide a storage area into pages with at least two performance levels based on performance and reliability. The least significant bit LSB page has lowest performance, the central significant bit CSB page has higher performance than the LSB page, and performance of the most significant bit MSB page is higher than the performance of the CSB page. In this way, the storage device may select a corresponding page type based on a correspondence between the type of to-be-written data and the page type. Therefore, the storage device can better serve at least two applications having different requirements. In this way, system performance is improved)
Rubowitz, AAPA, Hyun et al., Byun, and Zhou et al. are analogous art because Rubowitz teaches data storage in multi-level memory devices; AAPA teaches storing data in hybrid solid state storage; Hyun et al. teach multi-level cells; Byun teaches increasing operation efficiency in memory systems; and Zhou et al. teach storing data in solid storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of Rubowitz, AAPA, Hyun et al., Byun, and Zhou et al. before him/her, to modify the combined teachings of Rubowitz, AAPA, Hyun et al., and Byun with Zhou et al., which teaches dividing storage areas into pages with different types of significant bits because different pages have different data storage performances (Zhou [0004]). The storage device can determine, based on the data type and the page level type, the best storage page to store the data in order to improve read latency, write latency, and/or read and write reliability (Zhou [0014)]).
Regarding claim 18, Zhou et al. further disclose: 
The method of claim 17, wherein programming the memory cells in accordance with the primary data-programming scheme includes stepwise programming the memory cells in the at- least-one reduced read-frequency zone such that the primary data is represented by a least significant bit ("LSB"), a lower-middle significant bit ("LMSB"), or both the LSB and the LMSB of four-bit tuples and the secondary data is represented by an upper-middle significant bit ("UMSB"), a most significant bit ("MSB"), or both the UMSB and the MSB of the four-bit tuples, the lower logical pages in the at-least-one reduced read-frequency zone including an LSB logical page and an LMSB logical page and the upper logical pages in the at-least-one reduced read- frequency zone including a UMSB logical page and an MSB logical page ([0004] different pages have different data storage performance. For example, pages may be classified into three types: a least significant bit LSB page, a central significant bit CSB page, a most significant bit MSB page. In addition, performance of the LSB page, the CSB page, and the MSB page sequentially decreases; ([0048] based on different bit data stored in the cell, storage areas in the NAND Flash may be classified into…a quad level cell (QLC)); [0049] The QLC may store 4-bit data; [0050] the pages sharing the set of storage space may be divided into three types. The page 48 is corresponding to a least significant bit LSB page, the page 49 is corresponding to a central significant bit CSB page, and the page 112 is corresponding to a most significant bit MSB page. The LSB page has a read latency of 40 .mu.s and has a strongest data retention capability, the CSB page has a read latency of 70 .mu.s and has a second strongest data retention capability, and the MSB page has a read latency of 112 .mu.s and has a weaker data retention capability)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rubowitz, AAPA, and Hyun et al. as applied to claim 16 above, and further in view of Byun and Zhou et al. as applied to claim 18 above, and further in view of Song et al.
 Regarding claim 19, Rubowitz, AAPA, Hyun et al., Byun, and Zhou et al. do not appear to explicitly teach while Song et al. disclose:
The method of claim 18, wherein reading the programmed memory cells in the at-least- one reduced read-frequency zone includes applying one reference voltage per memory cell to determine a value of the LSB from a corresponding LSB logical page, one or two reference voltages per memory cell to determine a value of the LMSB from a corresponding LMSB logical page, four or five reference voltages per memory cell to determine a value of the UMSB from a corresponding UMSB logical page, and seven or eight reference voltages per memory cell to determine a value of the MSB from a corresponding MSB logical page ([0080]-[0081]).
Rubowitz, AAPA, Hyun et al., Byun, Zhou et al., and Song et al. are analogous art because Rubowitz teaches data storage in multi-level memory devices; AAPA teaches storing data in hybrid solid state storage; Hyun et al. teach multi-level storage cells; Byun teaches increasing operation efficiency in memory systems; Zhou et al. teach storing data in solid storage; and Song et al. teach memory devices that store multiple bits per cell.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rubowitz, AAPA, Hyun et al., Byun, Zhou et al., and Song et al. before him/her, to modify the combined teachings of Rubowitz, AAPA, Hyun et al., Byun, and Zhou et al. with Song et al, which teaches that lower significant bits may be read with one read operation, because this information would enable the storage device to route data that will be accessed frequently to the lower level pages. The combination would reduce the number of read operations for frequently accessed data, thereby increasing the efficiency of the storage device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rubowitz, AAPA, and Hyun et al. as applied to claim 16 above, and further in view of Song et al.
Regarding claim 20, Rubowitz further disclose: 
The method of claim 16, further comprising: 
routing the secondary data, the uncharacterizable data, or a combination thereof in accordance with the logical-to-physical address translator to any combination of lower or upper logical pages of a plurality of logical pages in at least one standard read-frequency zone (FIG. 2 step 82 Store Normal-Read LBAs in MSB pages); 
programming the memory cells in the at-least-one standard read-frequency zone in accordance with a secondary data-programming scheme (FIG. 2 step 82 Store Normal-Read LBAs in MSB pages); and 
Rubowitz, AAPA, and Hyun et al. do not appear to explicitly teach “reading programmed memory cells in the at-least-one standard read-frequency zone, the lower and upper logical pages in the at-least-one standard read-frequency zone requiring about a same number of read operations to read the secondary data, the uncharacterizable data, or the combination thereof.” However, Song et al. further disclose
reading programmed memory cells in the at-least-one standard read-frequency zone, the lower and upper logical pages in the at-least-one standard read-frequency zone requiring about a same number of read operations to read the secondary data, the uncharacterizable data, or the combination thereof ([0080]-[0081] a first read operation to be applied the multilevel memory cell to determine a value of a first bit associated with the first physical page address…at least a second read operation to be applied the multilevel memory cell to determine a value of a second bit associated with the second physical page address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rubowitz, AAPA, Hyun et al., and Song et al. before him/her, to modify the combined teachings of Rubowitz, AAPA, and Hyun et al. with Song et al., which teaches that lower significant bits may be read with one read operation, because this information would enable the storage device to route data that will be accessed frequently to the lower level pages. The combination would reduce the number of read operations for frequently accessed data, thereby increasing the efficiency of the storage device.

Response to Arguments
Applicant’s arguments, filed September 28, 2022, with respect to the rejection of the claim under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rubowitz, AAPA, and Hyun et al. based on applicant’s amendment to the claims.

Conclusion
The prior art made of record, Yeh et al. (US 2009/0172255), and not relied upon is considered pertinent to applicant's disclosure because it teaches wear leveling for multi-level memory cells flash memory.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY A WARREN/Primary Examiner, Art Unit 2137